DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-5, 7-13, and 15-16 in the reply filed on 10 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings received on 20 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (US 6,663,221).
With respect to claim 1, Anagnostopoulos discloses a thermal bubble inkjet printhead, comprising: 
a substrate (Fig. 6, element 17); 
a plurality of control elements (Fig. 6, element TFTs), disposed on the substrate; 
a plurality of heaters (Fig. 6, element 8; Column 2, lines 49-52), electrically connected to the control elements (Column 5, lines 24-34), wherein the material of the heaters is a transparent conductive material (Column 7, lines 8-13); 
an ink barrier (Fig. 6, element 11), disposed on the heater, the ink barrier has a plurality of ink chambers (Fig. 6, element 10), each ink chamber overlaps (Fig. 6, i.e. up/down direction) one of the heaters; and 
a nozzle plate (Fig. 6, element 9), disposed on the ink barrier (Fig. 6, element 11), and has a plurality of nozzles (Fig. 6, element 16), each nozzle overlaps (Fig. 6, i.e. up/down direction) one of the ink chambers (Fig. 6, element 10).
The examiner notes to applicant that the limitations concerning the element layer order and overlapping within the device are broad in scope and would have been obvious to one of ordinary skill in the art in view of Anagnostopoulos as applied above.
With respect to claim 2, Anagnostopoulos discloses the control elements (Fig. 6, element TFTs) are thin film transistors (Column 5, lines 24-34).
With respect to claim 3, Anagnostopoulos discloses the material of the heaters (Fig. 6, element 8) includes metal oxides (Column 7, lines 8-13).
With respect to claim 4, Anagnostopoulos discloses a passivation layer (Fig. 6, element 9), covering the heaters (Fig. 6, element 8), wherein the ink chambers (Fig. 6, element 10) of the ink barrier (Fig. 6, element 11) expose a part of a surface (Fig. 6, i.e. nozzle bore) of the passivation layer, and the material of the passivation layer includes silicon nitride, silicon carbide, tantalum, (Column 7, lines 14-15) or a combination thereof.
With respect to claim 5, Anagnostopoulos discloses a first insulating layer (Fig. 6, element 9; Column 5, lines 43- 50, i.e. one thin film of more than one) and a second insulating layer (Fig. 6, element 9; Column 5, lines 43- 50, i.e. another thin film of more than one), disposed between the control elements (Fig. 6, element TFT) and the heaters (Fig. 6, element 8); and a metal conductive layer (Fig. 6, Metal), disposed between (Fig. 6, i.e. Metal is within element 9) the first insulating layer and the second insulating layer, wherein each of the heaters is electrically connected to one of the 
With respect to claim 8, Anagnostopoulos discloses the sheet resistance of each heater (Fig. 6, element 8) is between 10 Ω/sq. and 70 Ω /sq. (Column 7, lines 8-13, i.e. intrinsic property of ITO).
With respect to claim 9, Anagnostopoulos discloses an inkjet chip, comprising: 
a substrate (Fig. 6, element 17); 
a plurality of control elements (Fig. 6, element TFTs), disposed on the substrate; and 
a plurality of heaters (Fig. 6, element 8; Column 2, lines 49-52), electrically connected to the control elements (Column 5, lines 24-34), wherein the material of the heaters is a transparent conductive material (Column 7, lines 8-13).
The examiner notes to applicant that the limitations concerning the element layer order within the device are broad in scope and would have been obvious to one of ordinary skill in the art in view of Anagnostopoulos as applied above.
With respect to claim 10, Anagnostopoulos discloses the control elements (Fig. 6, element TFTs) are thin film transistors (Column 5, lines 24-34).
With respect to claim 11, Anagnostopoulos discloses the material of the heaters (Fig. 6, element 8) includes metal oxides (Column 7, lines 8-13).
With respect to claim 12, Anagnostopoulos discloses a passivation layer (Fig. 6, element 9), covering the heaters, and the material of the passivation layer includes 
With respect to claim 13, Anagnostopoulos discloses a first insulating layer (Fig. 6, element 9; Column 5, lines 43- 50, i.e. one thin film of more than one) and a second insulating layer (Fig. 6, element 9; Column 5, lines 43- 50, i.e. another thin film of more than one), disposed between the control elements (Fig. 6, element TFT) and the heaters (Fig. 6, element 8); and a metal conductive layer (Fig. 6, Metal), disposed between (Fig. 6, i.e. Metal is within element 9) the first insulating layer and the second insulating layer, wherein each of the heaters is electrically connected to one of the control elements via a conductive pattern (Fig. 6, elements via and contact) of the metal conductive layer.
With respect to claim 16, Anagnostopoulos discloses the sheet resistance of each heater (Fig. 6, element 8) is between 10 Ω/sq. and 70 Ω /sq. (Column 7, lines 8-13, i.e. intrinsic property of ITO).
2. Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (US 6,663,221) as applied to claims 1 and 9 above, and further in view of Sharma et al. (US 5,726,693).
With respect to claims 7 and 15 Anagnostopoulos discloses the heaters (Fig. 6, element 8).
However, Anagnostopoulos fails to disclose the film thickness of each heater is between 30 nm and 100 nm.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the heater thickness discloses by Sharma in the printhead of Anagnostopoulos.  The motivation for doing so would have been “to provide a means of drop selection in such a printhead which dissipates a minimum of heat in the substrate on which the nozzles are fabricated” (Column 3, lines 50-53).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on form 892 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/09/2022